Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11-13, 18, 61-62, 65-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2010/0149962 A1), hereinafter CHO, in view of LIN et al. (US 2014/0029428 A1), hereinafter LIN.
Regarding claim 1, CHO discloses an uplink transmission (a transmission apparatus 510 in frequency - domain, see figure 5A, 5B) method, comprising:
determining, a frequency-domain start position of pilots, wherein the terminal is a terminal using Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) for uplink transmission (generating pilot symbols by pilot sequence generator, see figure 5B in OFDM system, see ¶ 0032-0033);
mapping, the pilots onto a pilot transmission symbol, according to a comb interval and the determined frequency-domain start position (the data/pilot comb specific 
transmitting, by the terminal, the pilots mapped onto the pilot transmission symbol to a receiver (figure 5A-5B, see ¶ 0053).
	CHO fails to explicitly disclose that a terminal performs determining, mapping, or transmitting steps and transmitting to a base station. 
	In the same field of endeavor, LIN discloses that a user equipment (UE) transmits uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network (see ¶ 0061, 0067).
	Therefore, it would have been obvious to one having ordinary skill in the at the time of invention was filed to incorporate LIN’s teaching especially transmitting pilot signal by UE based on the RRC configuration signal from eNB in the OFDM network taught by CHO to reduce the pilot overhead while improving the capacity of the LTE/LTE-advanced system. 

Regarding claim 2, LIN discloses determining, by the terminal, the frequency-domain start position of the pilots according to a pre-definition between the terminal and the base station; or
determining, by the terminal, the frequency-domain start position of the pilots according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067).
LIN discloses a candidate value of the frequency-domain start position is K, wherein K                 
                    ∈
                
             [ 0, N - 1], K is an integer, N is the comb interval, and N is a positive integer: and/or
the pilot transmission symbol is one or more symbols predefined between the terminal and the base station, or the pilot transmission symbol is one or more symbols determined by the terminal according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067): and/or
the comb interval is predefined between the terminal and the base station, or the comb interval is obtained by the terminal according to configuration signaling transmitted by the base station.

Regarding claim 5, CHO discloses wherein obtaining, by the terminal, the pilots mapped onto the pilot transmission symbol, comprises:
determining, by the terminal, a cyclic shift value and/or an orthogonal sequence of a pilot sequence according to a pre-definition between the terminal and the base station, or according to configuration signaling transmitted by the base station: and
generating, by the terminal, the pilots according to the cyclic shift value and/or the orthogonal sequence; and/or
wherein there are a plurality of frequency-domain start positions, and mapping, by the terminal, the pilots onto the pilot transmission symbol, according to the comb interval and the determined frequency-domain start position comprises:


Regarding claim 8, LIN discloses determining, by the terminal, not to transmit any data in the pilot transmission symbol (when the resource allocated to the user equipment by the eNode B is an uplink resource and the eNode B instructs, through the control signaling, not triggering the demodulation pilot transmission in an uplink subframe, the user equipment transmits user data at a specific fixed symbol location in the uplink subframe to which the allocated resource belongs, see ¶ 0046); or
determining, by the terminal, a frequency-domain start position for transmitting data in the pilot transmission symbol, and mapping data onto the pilot transmission symbol according to the determined frequency-domain start position for transmitting data, and the comb interval, 
wherein determining, by the terminal, the frequency-domain start position for transmitting data in the pilot transmission symbol comprises: 
determining, by the terminal the frequency-domain start position for transmitting data, according to a pre-definition between the terminal and the base station; or
determining, by the terminal, the frequency-domain start position for transmitting data, according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the 

Regarding clam 11, CHO discloses an uplink transmission method, comprising:
determining a frequency-domain start position of pilots of a transmitter, wherein the transmitter is a transmitter using Cyclic Prefix-  Orthogonal Frequency Division Multiplexing (CP-OFDM) for uplink transmission (the data/pilot comb specific mapper 235 or 526 maps the input pilot signal from the selector, see figure 2D, and ¶ 0018 or figure 5B and ¶ 0058-0059); and
obtaining the pilots of the transmitter in a pilot transmission symbol of the terminal according to a comb interval and the determined frequency-domain start position (see ¶ 0073, 0088). 
CHO fails to explicitly disclose that a terminal performs determining, mapping, or transmitting steps and transmitting to a base station in OFDM network. 
	In the same field of endeavor, LIN discloses that a user equipment (UE) transmits uplink demodulation pilot in the first and second slots in the uplink frame of OFDM network (see ¶ 0061, 0067).
	Therefore, it would have been obvious to one having ordinary skill in the at the time of invention was filed to incorporate LIN’s teaching especially transmitting pilot signal by UE based on the RRC configuration signal from eNB in the OFDM network taught by CHO to reduce the pilot overhead while improving the capacity of the LTE/LTE-advanced system. 


Regarding claim 12, LIN discloses determining, by the terminal, the frequency-domain start position of the pilots according to a pre-definition between the terminal and the base station; or
determining, by the terminal, the frequency-domain start position of the pilots according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067).

Regarding claim 13, LIN discloses a candidate value of the frequency-domain start position is K, wherein K                 
                    ∈
                
             [ 0, N - 1], K is an integer, N is the comb interval, and N is a positive integer: and/or
the pilot transmission symbol is one or more symbols predefined between the terminal and the base station, or the pilot transmission symbol is one or more symbols determined by the terminal according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067): and/or
the comb interval is predefined between the terminal and the base station, or the comb interval is obtained by the terminal according to configuration signaling transmitted by the base station.

CHO discloses wherein obtaining, by the terminal, the pilots mapped onto the pilot transmission symbol, comprises:
determining, by the terminal, a cyclic shift value and/or an orthogonal sequence of a pilot sequence according to a pre-definition between the terminal and the base station, or according to configuration signaling transmitted by the base station: and
generating, by the terminal, the pilots according to the cyclic shift value and/or the orthogonal sequence; and/or
wherein there are a plurality of frequency-domain start positions, and mapping, by the terminal, the pilots onto the pilot transmission symbol, according to the comb interval and the determined frequency-domain start position comprises:
mapping, by the terminal, a plurality of pilot sequences respectively onto the pilot transmission symbol according to each frequency-domain start position and the comb interval (figure 7B shows a plurality of pilot sequences according to frequency –domain start position and comb intervals 721, 421, 723, 724, etc…). 

Regarding claim 18, LIN discloses determining, by the terminal, not to transmit any data in the pilot transmission symbol (when the resource allocated to the user equipment by the eNode B is an uplink resource and the eNode B instructs, through the control signaling, not triggering the demodulation pilot transmission in an uplink subframe, the user equipment transmits user data at a specific fixed symbol location in the uplink subframe to which the allocated resource belongs, see ¶ 0046); or

wherein determining, by the terminal, the frequency-domain start position for transmitting data in the pilot transmission symbol comprises: 
determining, by the terminal the frequency-domain start position for transmitting data, according to a pre-definition between the terminal and the base station; or
determining, by the terminal, the frequency-domain start position for transmitting data, according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067).

Regarding claim 61, CHO discloses a transmitter, comprising:
a memory configured to store program instructions; and
a processor configured to invoke the program instructions in the memory to:
determine a frequency-domain start position of pilots, wherein the terminal is a transmitter using Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) for uplink transmission  (generating pilot symbols by pilot sequence generator, see figure 5B in OFDM system, see ¶ 0032-0033);
map, the pilots onto a pilot transmission symbol, according to a comb interval and the determined frequency-domain start position (the data/pilot comb specific 
transmit, the pilots mapped onto the pilot transmission symbol to a receiver (figure 5A-5B, see ¶ 0053).
CHO fails to explicitly disclose that a terminal performs determining, mapping, or transmitting steps and transmitting to a base station. 
	In the same field of endeavor, LIN discloses that a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame (see 0061, 0067).
	Therefore, it would have been obvious to one having ordinary skill in the at the time of invention was filed to incorporate LIN’s teaching especially transmitting pilot signal by UE based on the RRC configuration signal from eNB in the OFDM network taught by CHO to reduce the pilot overhead while improving the capacity of the LTE/LTE-advanced system. 

Regarding claim 65, LIN discloses: determining, by the terminal, the frequency-domain start position of the pilots according to a pre-definition between the terminal and the base station; or
determining, by the terminal, the frequency-domain start position of the pilots according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067).


Regarding claim 66, LIN discloses a candidate value of the frequency-domain start position is K, wherein K                 
                    ∈
                
             [ 0, N - 1], K is an integer, N is the comb interval, and N is a positive integer: and/or
the pilot transmission symbol is one or more symbols predefined between the terminal and the base station, or the pilot transmission symbol is one or more symbols determined by the terminal according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067): and/or
the comb interval is predefined between the terminal and the base station, or the comb interval is obtained by the terminal according to configuration signaling transmitted by the base station.

Regarding claim 67, CHO discloses wherein obtaining, by the terminal, the pilots mapped onto the pilot transmission symbol, comprises:
determining, by the terminal, a cyclic shift value and/or an orthogonal sequence of a pilot sequence according to a pre-definition between the terminal and the base station, or according to configuration signaling transmitted by the base station: and
generating, by the terminal, the pilots according to the cyclic shift value and/or the orthogonal sequence; and/or

mapping, by the terminal, a plurality of pilot sequences respectively onto the pilot transmission symbol according to each frequency-domain start position and the comb interval (figure 7B shows a plurality of pilot sequences according to frequency –domain start position and comb intervals 721, 421, 723, 724, etc…). 

Regarding claim 68, LIN discloses determining, by the terminal, not to transmit any data in the pilot transmission symbol (when the resource allocated to the user equipment by the eNode B is an uplink resource and the eNode B instructs, through the control signaling, not triggering the demodulation pilot transmission in an uplink subframe, the user equipment transmits user data at a specific fixed symbol location in the uplink subframe to which the allocated resource belongs, see ¶ 0046); or
determining, by the terminal, a frequency-domain start position for transmitting data in the pilot transmission symbol, and mapping data onto the pilot transmission symbol according to the determined frequency-domain start position for transmitting data, and the comb interval, 
wherein determining, by the terminal, the frequency-domain start position for transmitting data in the pilot transmission symbol comprises: 
determining, by the terminal the frequency-domain start position for transmitting data, according to a pre-definition between the terminal and the base station; or


Regarding claim 62, CHO discloses a receiving station, comprising:
a memory configured to store program instructions; and
a processor configured to invoke the program instructions in the memory to:
determine a frequency-domain start position of pilots of a terminal, wherein the terminal is a transmitter using Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) for uplink transmission; and
obtain the pilots of the transmitter in a pilot transmission symbol of the terminal according to a comb interval and the determined frequency-domain start position (see ¶ 0073, 0088).
CHO fails to explicitly disclose that a terminal performs determining, mapping, or transmitting steps and transmitting to a base station. 
	In the same field of endeavor, LIN discloses that a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame to the eNB (see 0061, 0067).
	Therefore, it would have been obvious to one having ordinary skill in the at the time of invention was filed to incorporate LIN’s teaching especially transmitting pilot signal by UE based on the RRC configuration signal from eNB in the OFDM network CHO to reduce the pilot overhead while improving the capacity of the LTE/LTE-advanced system. 

Regarding claim 69, LIN discloses: determining, by the terminal, the frequency-domain start position of the pilots according to a pre-definition between the terminal and the base station; or
determining, by the terminal, the frequency-domain start position of the pilots according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067).

Regarding claim 70, LIN discloses a candidate value of the frequency-domain start position is K, wherein K                 
                    ∈
                
             [ 0, N - 1], K is an integer, N is the comb interval, and N is a positive integer: and/or
the pilot transmission symbol is one or more symbols predefined between the terminal and the base station, or the pilot transmission symbol is one or more symbols determined by the terminal according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067): and/or
the comb interval is predefined between the terminal and the base station, or the comb interval is obtained by the terminal according to configuration signaling transmitted by the base station.

Regarding claim 71, CHO discloses wherein obtaining, by the terminal, the pilots mapped onto the pilot transmission symbol, comprises:
determining, by the terminal, a cyclic shift value and/or an orthogonal sequence of a pilot sequence according to a pre-definition between the terminal and the base station, or according to configuration signaling transmitted by the base station: and
generating, by the terminal, the pilots according to the cyclic shift value and/or the orthogonal sequence; and/or
wherein there are a plurality of frequency-domain start positions, and mapping, by the terminal, the pilots onto the pilot transmission symbol, according to the comb interval and the determined frequency-domain start position comprises:
mapping, by the terminal, a plurality of pilot sequences respectively onto the pilot transmission symbol according to each frequency-domain start position and the comb interval (figure 7B shows a plurality of pilot sequences according to frequency –domain start position and comb intervals 721, 421, 723, 724, etc…). 

Regarding claim 72, LIN discloses determining, by the terminal, not to transmit any data in the pilot transmission symbol (when the resource allocated to the user equipment by the eNode B is an uplink resource and the eNode B instructs, through the control signaling, not triggering the demodulation pilot transmission in an uplink subframe, the user equipment transmits user data at a specific fixed symbol location in the uplink subframe to which the allocated resource belongs, see ¶ 0046); or

wherein determining, by the terminal, the frequency-domain start position for transmitting data in the pilot transmission symbol comprises: 
determining, by the terminal the frequency-domain start position for transmitting data, according to a pre-definition between the terminal and the base station; or
determining, by the terminal, the frequency-domain start position for transmitting data, according to configuration signaling transmitted by the base station (a user equipment (UE) transmit uplink demodulation pilot in the first and second slots in the uplink frame in OFDM network based on the RRC configuration signal from eNB (see ¶ 0061, 0067).

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412